UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2777



D. JOHNSON WILLIS,

                                            Plaintiff - Appellant,

          versus

TOWN OF TRENTON, NORTH CAROLINA; JOFFREE T.
LEGGETT; CHARLES C. JONES, Individually and as
member of Town Council; EDWARD EUBANKS, Indi-
vidually and as Member of Town Council; EDWARD
PARKER, Individually and as former member of
Town Council; ANN BROCK, Individually as
former member of Town Council; CLIFTON MILLS,
SR., Individually and as former member of Town
Council; BOB D. HENDERSON, Individually and as
former member of Town Council; JAMES R.
FRANCK, Individually and as former Town Mayor;
SHERI M. DAVENPORT, Individually and as former
member of Town Council; HARVEY ROUSE, SR., In-
dividually; GEORGE W. DAVENPORT, Individually
and as former Town Mayor; C. GLENN SPIVEY,
Individually and as Town Clerk; JESSE J.
THOMAS, Individually; WILLARD ODELL LEWIS,
Individually and as a Member of Town Council;
CAROL M. HOOD, Executrix of the will of James
R. Hood, deceased,
                                           Defendants - Appellees.



                            No. 95-2992



D. JOHNSON WILLIS,

                                            Plaintiff - Appellant,
          versus

TOWN OF TRENTON, NORTH CAROLINA; JOFFREE T.
LEGGETT; CHARLES C. JONES, Individually and as
member of Town Council; EDWARD EUBANKS,
Individually and as Member of Town Council;
WILLARD ODELL LEWIS, Individually and as a
Member of Town Council; EDWARD PARKER, Indi-
vidually and as former member of Town Council;
CLIFTON MILLS, SR., Individually and as former
member of Town Council; BOB D. HENDERSON,
Individually and as former member of Town
Council; JAMES R. FRANCK, Individually and as
former Mayor; SHERI M. DAVENPORT, Individually
and as former member of Town Council; HARVEY
ROUSE, SR., Individually; GEORGE W. DAVENPORT,
Individually and a former Town Mayor; C. GLENN
SPIVEY, Individually and as Town Clerk; JESSE
J. THOMAS, Individually; CAROL M. HOOD, Execu-
trix of the will of James R. Hood, deceased,

                                          Defendants - Appellees.



                           No. 96-1023



D. JOHNSON WILLIS,

                                           Plaintiff - Appellant,

          versus

TOWN OF TRENTON, NORTH CAROLINA; JOFFREE T.
LEGGETT; CHARLES C. JONES, Individually and as
member of Town Council; EDWARD EUBANKS, Indi-
vidually and as Member of Town Council; EDWARD
PARKER, Individually and as former member of
Town Council; ANN BROCK, Individually as
former member of Town Council; CLIFTON MILLS,
SR., Individually and as former member of Town
Council; BOB D. HENDERSON, Individually and as
former member of Town Council; JAMES R.
FRANCK, Individually and as former Town Mayor;



                      2
SHERI M. DAVENPORT, Individually and as former
member of Town Council; HARVEY ROUSE, SR., In-
dividually; GEORGE W. DAVENPORT, Individually
and as former Town Mayor; C. GLENN SPIVEY,
Individually and as Town Clerk; JESSE J.
THOMAS, Individually; WILLARD ODELL LEWIS,
Individually and as a Member of Town Council,
CAROL M. HOOD, Executrix of the will of James
R. Hood, deceased,

                                          Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Greenville. Terrence W. Boyle,
District Judge. (CA-94-152-4-BO)


Submitted:   March 21, 1996               Decided:   April 2, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


D. Johnson Willis, Appellant Pro Se. Charles Christopher Hender-
son, Trenton, North Carolina; Dal Floyd Wooten, III, Kinston, North
Carolina; Louis F. Foy, Jr., BROCK, FOY & DAVENPORT, Trenton, North
Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Appellant noted the appeal in No. 95-2777 outside the thirty-

day appeal period established by Fed. R. App. P. 4(a)(1), failed to

obtain an extension of the appeal period within the additional

thirty-day period provided by Fed. R. App. P. 4(a)(5), and is not
entitled to relief under Fed. R. App. P. 4(a)(6). The time periods

established by Fed. R. App. P. 4 are "mandatory and jurisdiction-

al." Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264
(1978) (quoting United States v. Robinson, 361 U.S. 220, 229
(1960)). The district court entered its order on April 19, 1995;

Appellant's notice of appeal was filed on September 25, 1995.

Appellant's failure to note a timely appeal or obtain an extension
of the appeal period deprives this court of jurisdiction to con-

sider this case. We therefore dismiss this appeal.

     Appellant timely appealed the district court order entered on
October 25, 1995, in Nos. 95-2992 and 96-1023. The subject of these

appeals is the district court's order striking Appellant's untimely

notice of appeal. The district court did not have jurisdiction to

strike the untimely notice of appeal. See Liles v. South Carolina
Dep't of Corrections, 414 F.2d 612, 614 (4th Cir. 1969). However,

we dismiss these appeals as moot because the untimely appeal was

transmitted to this court, so the Appellant received the relief he

sought.




                                4
     We deny Appellant's motion for oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                5